Citation Nr: 1531764	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  09-45 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a dislocated coccyx.

2.  Entitlement to service connection for residuals of a right shoulder injury.

3.  Entitlement to service connection for a bilateral hip pain disability.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for a sleep disorder or disability manifested by sleep disturbance or snoring.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from October 1987 to September 2007, when he retired with 20 years of service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim for service connection for a sleep disorder is recharacterized to more accurately reflect the Veteran's contentions.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Board notes that three additional claims were addressed in the statement of the case (SOC).  The Veteran did not include claims for service connection for a head and back injury, for blurred vision, and for residuals of a stress fracture, right tibia, in his November 2009 appeal to the Board.  Although the Veteran submitted a February 2009 statement on a VA Form 9, that submission was a notice of disagreement rather than a substantive appeal because the Veteran did not submit a notice of disagreement (NOD) prior to the February 2009 communication, and the statement of the case (SOC) was not issued until September 2009.  No issue regarding a head or back injury, blurred vision, or a stress fracture, right tibia, is before the Board.  

The Veteran's claims file is wholly electronic.  The electronic Virtual VA and eFolder documents are on VA's electronic Veterans Benefits Management Systems (VBMS) folder for the Veteran. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal to the Board, the Veteran stated that he had been treated by a chiropractor post-service for stiffness resulting from a coccyx dislocation he incurred in service.  That dislocation is documented in the service treatment records.  No chiropractic records have been associated with the claims file.  

The Veteran should be offered an opportunity to submit, or authorize release of, private chiropractic records before appellate review is conducted.  

The Veteran did not specifically state that the chiropractor who treated him for stiffness at the base of the spine also treated the Veteran for right knee pain, or for residuals of a shoulder injury, or for residuals of hip pain, but the Veteran's communication implies such treatment.  

The Veteran has expressed dissatisfaction with the VA examination addressing the claimed disabilities.  The Veteran's complaints of pain in certain joints is documented in the Veteran's service treatment records.  The VA examiner did not discuss the significance of the Veteran's lay complaints of pain.  The Veteran has identified objective symptoms of the claimed disabilities, including "popping" of the shoulder and giving way of the knee that may be observed by lay individuals.  

For these reasons, additional development is required.  Each claim involving joint pain should be readjudicated after the chiropractic records have been obtained.  The Veteran should be afforded an opportunity to submit or identify any additional medical or lay evidence that may be available.

After the April 2008 VA examination, the Veteran submitted a February 2009 report of a polysomnography, which disclosed that he had mild sleep apnea.  The Veteran did not submit or identify any medical evidence regarding a sleep disorder other than the polysomnography report.  However, it appears likely that additional medical evidence exists, as it is unlikely that the Veteran would have been afforded polysomnography examination without a referral and medical order for the test from a medical provider.  No records from a referring provider are of record.  

The Board notes that no addendum to the opinion on VA examination was obtained after the polysomnography report was submitted.  The examiner who conducted the April 2008 VA examination did not comment on the Veteran's use of Ambien in service, although use of Ambien in service is documented.  The VA examiner did not summarize or obtain medical history which reflected whether the Veteran continued to use Ambien for sleep after service.  

Although the evidence that a Veteran had a sleep disorder in service is minimal, it is the Board's opinion that, given that evidence and the post-service diagnosis less than two years after the Veteran's service discharge, an addendum to the VA examination is required, if no additional evidence requiring more complete VA evaluation is submitted or identified that requires an in-person examination.  

In any event, based on a review of the evidence as a whole, it appears that additional medical records regarding these claims (for reasons cited above) are available (but this is not clear - the Veteran is asked to help the VA with this issue). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the chiropractor referenced in the November 2009 substantive appeal as having treated the Veteran post-service.  Associate the identified records with the Veteran's after his 2007 service separation.  

Ask the Veteran to identify any non-VA providers who treated him, in addition to the referenced chiropractor, to include each provider who has prescribed medication for the Veteran, the provider who referred the Veteran for polysomnography in February 2009, and each provider who treats the Veteran for one of the claimed disabilities, to include physical therapy providers.  

Ask the Veteran to identify any private provider from whom the Veteran receives treatment, to include either medication or medical supplies or equipment (such as CPAP), for a sleep disorder.

Afford the Veteran an opportunity to identify any non-VA pharmacy from which he obtained Ambien or any other medication for a sleep disorder or one of the other claimed disabilities since his service retirement in 2007, and submit any relevant pharmacy records.  

In order to expedite this case (there have been many delays in this case), the Veteran is asked to obtain these records himself, if possible, and to inform VA when all appropriate records have been submitted in order.  As to records the Veteran does not obtain himself, he should assist VA by providing timely and complete responses, so that VA may adjudicate this case quickly.

2.  Determine whether the Veteran has obtained VA care since his July 2007 service retirement.  If so, associate the records with the Veteran's electronic file.  The Veteran is again asked to help the VA with the location of any pertinent medical records even VA records. 

3.  Advise the Veteran that he may submit non-clinical evidence related to the claimed disabilities, such as observations of lay individuals who observed that he snored loudly or stopped breathing in his sleep, or the like.  

4.  After obtaining any additional clinical or non-clinical evidence identified by the Veteran, obtain updated VA medical opinion as to the likelihood that the Veteran has a current sleep disorder (if any) which began in or as a result of the Veteran's military service.  

In particular, the examiner or reviewer must consider the Veteran's lay report of symptoms of a sleep disorder during service, the Veteran's use of Ambien in service, the Veteran's post-service reports of a sleep disorder prior to February 2009 polysomnography, post-service medications, lay statements, and any other relevant evidence obtained during the course of this Remand.  

The examiner or reviewer should be asked to opine as to whether it is at least as likely as not that the Veteran has a current sleep disorder that was first manifested during the Veteran's service, or is the a result of his military service or any incident of service.  

5.  Determine whether the Veteran has provided post-service lay or medical evidence of treatment, diagnosis, or symptoms of back pain or other residuals of a coccyx dislocation, right shoulder injury, right knee disability, or left or right hip disability.  

6.  If (and only if) the Veteran provides or identifies post-service evidence relevant to a claimed coccyx, right shoulder, bilateral hip, or right knee disability, afford the Veteran appropriate VA examination and ask the examiner to provide an appropriate opinion as to whether it is at least as likely as not that the current disability was incurred in or as a result of the Veteran's 20 years of service from 1987 to 2007.  

7.  Each claim remaining on appeal should be readjudicated.  If any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


